03/15/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA


                           Nos. DA 20-0251

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

JOSHUA PAUL CORRIHER,



                               ORDER




     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that DA 20-0251 and DA 20-0332 be consolidated for the

purposes of appeal under Cause No. DA 20-0251.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                 March 15 2021